Case 1:20-cv-00079-CRC Document 7 Filed 02/14/20 Page 1 of 1

Case 1:20-cv-00079-CRC Document 2 Filed 01/15/20 Page 6 of 6

AO 440 (Rev 06/12) Sununons ma Civil Acuon (Page 2)
Civil Action No.

 

PROOF OF SERVICE
(This section should not be filed with the court uniess required by Fed. R. Civ. P. 4 (0)

This summons for fname of indtvidnal and title, ifamv) Joshua Wilson

was received by me on (dare) Janune (6, LEX:

Se | personally served the summons on the individual at (place) ANY ic, Ave N W sh Y C2007 {
On (date) feb | 2 6 20 7 OF

CO J left the summons at the individual's residence or usual place of abode a fname)
, @ person of suitable age and discretion who resides there,

On ¢date} . and mailed a copy to the individuai’s last known address; or

[served the summons on fnante of individual) , who is

designated by law to accept service of process on behalf of (name of arganczution)

ON (date) OF
© I returned the summons unexecuted because 1or
OG Other (specifi)
My fees are $ for travel and § for services, for a total of $ 0.00

] declare under penalty of perjury that this information is true.

ae Febll 2620

 
  
  

Server's signature

Elaine Sp, Pasco oud a fukes Mammo oe,

Vea name oid ttle

American Civil Liberties Union Foundation of the District of
Columbia, 915 15th Street NW, 2nd Floor Washington, DC
20005

Server's address

Additional information regarding attempted service, etc:
